Citation Nr: 1047565	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-38 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation for rectal prolapse, currently evaluated as 30 
percent disabling.

2.  Entitlement to a separate initial evaluation for hemorrhoids.

3.  Entitlement to service connection for right hand numbness.

4.  Entitlement to service connection for left hand numbness.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for chest pain and 
concentric ventricular hypertrophy.

7.  Entitlement to service connection for liver disorder.

8.  Entitlement to service connection for left leg shortening.

9.  Entitlement to service connection for bilateral foot 
disorder.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1983 to August 
2005.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

It is noted that the appellant cancelled his hearing request in 
May 2010.

The issues of service connection for hand numbness, migraine 
headaches, and hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service-connected rectal prolapse is currently manifested by 
persistent moderate rectal prolapse with mild leakage.

2.  Service-connected hemorrhoids are currently manifested by 
multiple recurrent thrombosed hemorrhoids, bleeding, perianal 
irritation, very deep furrows, and fissures.
3.  Heart disease and concentric ventricular hypertrophy are not 
shown; there is no evidence of underlying abnormal pathology 
shown for the reports of chest pain.

4.  A liver disorder is not shown.

5.  Left leg shortening is not shown.

6.  A bilateral foot disorder attributable to service is not 
shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for rectal prolapse are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.114, Diagnostic Code 
7334 (2010).

2.  The criteria for a separate 20 percent initial evaluation for 
hemorrhoids are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.16, 4.114, Diagnostic Code 7336 (2010).

3.  A disability manifested by chest pain and concentric 
ventricular hypertrophy was not incurred in or aggravated by 
service, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  A liver disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

5.  Left leg shortening was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

6.  Bilateral foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 
C.F.R. § 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

In November 2005, the RO sent the appellant a VCAA letter.  
Therein, VA notified the appellant of the evidence obtained, the 
evidence VA was responsible for obtaining, and the evidence 
necessary to establish entitlement to the benefits sought 
including the types of evidence that would assist in this matter.  
In March 2006, the RO notified the appellant of the disability 
rating and effective date elements of his claim.  These notices 
were provided prior to the initial adverse adjudication and these 
notices were further provided prior to the grant of service 
connection for hemorrhoids and the assignment of an initial 
evaluation.

The Board finds that the notices essentially complied with 
statutory notice requirements.  Therefore, the duty to notify has 
been satisfied.

VA has also satisfied its duty to assist the appellant under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service, VA, and private 
treatment records have been associated with the claims folder.  
VA afforded the appellant an opportunity to appear for a hearing.  
The appellant requested a hearing, but then withdrew this request 
in May 2010.  Additionally, VA afforded the appellant a VA 
general medical examination in March 2007 and a hemorrhoids 
examination in November 2008.  The adequacy of these examinations 
has not been challenged by the appellant or his representative.  
The Board finds that the VA examinations are adequate as they 
reflect a pertinent medical history, review of the documented 
medical history, clinical findings, and a diagnosis.

The Board notes that additional evidence was received by the RO 
following issuance of the November 2007 Statement of the Case on 
the claims of chest pain, liver disorder, left leg shortening, 
and bilateral foot disorder.  However, having reviewed the 
evidence, which consists of private medical record, duplicate 
copies of service treatment records, and report of VA examination 
dated November 2008 (Hemorrhoids), the Board finds that remand 
for the RO to issue a Supplemental Statement of the Case is not 
warranted because the content of this evidence is not pertinent 
or is duplicative of previously considered evidence.  In the 
absence of any material changes in, or additions to, the 
information included in the Statement of the Case, remand for 
issuance of a Supplemental Statement of the Case would serve no 
useful purpose and is not required.  See 38 C.F.R. § 19.31.

There is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, and 
there is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 
122 (2000).

I.  Claims for Increase

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.

Here, the appellant's hemorrhoid condition with rectal prolapse 
was assigned an initial evaluation under Diagnostic Code 7336-
7334.  As the condition is rated at 30 percent, clearly the RO 
has rated the condition under Diagnostic Code 7336 as the maximum 
rating provided by 7336 is 20 percent.  However, the Board finds 
that 38 C.F.R. § 4.114 permits the separate rating of rectal 
prolapse and hemorrhoids.  Therefore, the Board will consider an 
evaluation for hemorrhoids separate from the currently assigned 
rating for rectal prolapse.

Diagnostic Code 7334 provides that prolapse of the rectum 
warrants a 30 percent rating where there are moderate symptoms 
that are persistent or frequently recurring.  A 50 percent rating 
is warranted for severe or complete prolapse of the rectum, with 
persistent symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7334.

Diagnostic Code 7336 provides a maximum 20 percent evaluation for 
hemorrhoids with persistent bleeding and with secondary anemia, 
or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7334.

In Tatum v. Shinseki, 23 Vet. App. 152 (2009), the Court 
indicated that except where a diagnostic code uses "successive 
rating criteria," if there is a question as to which disability 
rating most accurately reflects a claimant's disability picture, 
the Board must discuss whether the effects of the claimant's 
disability warrants a higher rating under 38 C.F.R. § 4.7, 
irrespective of formal rules of construction.  Id. at 155-156.  
Diagnostic Code 7334 does not employ successive rating criteria; 
instead it is possible to have all of the criteria for a 50 
percent rating without any of the requirements for a 10 percent 
rating.  Id. at 156.

The evidence of record includes service treatment records, VA 
treatment records, and private medical records along with VA 
examination reports.  This evidence reflects that the appellant 
had onset of hemorrhoid problems in 2003.  Severe thrombosed 
hemorrhoids were originally treated with bandings, but this was 
not successful.  He was then treated with stapling, without 
lasting success.  The appellant underwent surgeries in 2003 
(excision with stapling), 2006 (repeat stapling), and 2007 
(excision).  He was recently referred to a colorectal surgeon.  
The record shows that the appellant continues to have thrombosis 
of hemorrhoids, fecal incontinence, pain, and rectal prolapse.

Report of VA examination dated March 2007 reflects a diagnosis 
for severe hemorrhoids with rectal prolapse.

A private medical note dated September 2008 reflects symptoms of 
severe irritation, rawness and persistent prolapse with recurrent 
thromboses.

Report of VA examination dated November 2008 reflects a diagnosis 
for recurrent thrombosed hemorrhoids with recurrent rectal 
prolapse and rectal prolapse.  Clinical findings were positive 
for internal hemorrhoids, fissures, bleeding, and prolapse.  
Rectal prolapse was described as moderate with mild occasional 
fecal leakage.

The Board finds that the appellant is competent and credible with 
respect to his reported symptomatology.  As such, his reports and 
the evaluations relying upon his reported symptomatology are 
highly probative here.

After thorough review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the assignment 
of an initial evaluation greater than 30 percent for rectal 
prolapse.  This disability is currently manifested by persistent 
moderate rectal prolapse, and mild occasional fecal leakage.  The 
Board finds that the disability does not more nearly approximate 
the criteria for a 50 percent evaluation under Diagnostic Code 
7334, which requires severe (or complete) persistent prolapse of 
the rectum.  While the record clearly establishes that the 
appellant has persistent rectal prolapse, the evidence showing 
"moderate" rectal prolapse and "mild" leakage occurring 
occasionally more closely approximates the criteria for moderate 
rectal prolapse that is persistent.  Neither the medical nor the 
lay evidence reflects symptoms more akin to severe (or complete) 
rectal prolapse.  There is no indication in the record that the 
rectum protrudes, or nearly protrudes, from the body through the 
anus.  38 C.F.R. § 4.114, Diagnostic Code 7334.

However, the Board finds that the evidence of record supports the 
assignment of a separate 20 percent evaluation for hemorrhoids 
under Diagnostic Code 7336.  This disability is currently 
manifested by multiple, recurrent internal thrombosed 
hemorrhoids, bleeding , marked perianal irritation, fissures, and 
very deep furrows.  This is the maximum evalauation provided for 
hemorrhoids under the schedule.   38 C.F.R. § 4.114, Dianostic 
Code 7336.

The Board observes that there is no other diagnostic provision 
that would permit the assignment of a rating greater than the 
currently assigned evaluations for rectal prolapse and 
hemorroids.  An evaluation based on Diagnostic Code 7332 is not 
warranted as there is no evidence of impaired sphincter control 
with extensive leakage and fairly frequent involuntary bowel 
movements.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Accordingly, the claim for an initial evaluation greater than 30 
percent is denied.  However, a separate 20 percent initial 
evaluation for hemorrhoids is warranted.  As the condition has 
remained essentially the same throughout the appeal period, the 
Board concludes that there is no basis to assign staged ratings.  
See Hart/Fenderson, supra.




Extraschedular Consideration

In the Board's adjudication of the claim, consideration has also 
been given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the appellant.  In this case, the appellant has not alleged that 
his service-connected hemorrhoids adversely affect his ability to 
obtain and maintain employment.  In fact, the record shows that 
he is employed and that he cancelled his hearing due to starting 
a new job.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes.  The evidence shows that the appellant is employed and 
that he has not experienced hospitalizations or other severe or 
unusual impairment due to the service-connected rectal prolapse 
or hemorrhoids.  In short, the rating criteria for these 
disabilities contemplate not only his symptoms but the severity 
of his disability.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations of 
his service-connected disability.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted.  

II.  Service Connection

Initially, the Board notes the appellant had peacetime and 
Persian Gulf War service.  He did not engaged in combat and he 
does not assert that his claimed problems are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Arthritis and cardiovascular disease shall be considered to have 
been incurred in or aggravated by service although not otherwise 
established during the period of service if manifested to a 
compensable degree within one year following service in a period 
of war or following peacetime service on or after January 1, 
1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

The appellant seeks service connection for left chest pain and 
concentric ventricular hypertrophy, liver disorder, left leg 
shortening, and bilateral foot condition.

Service treatment records show that the appellant was seen for 
complaints of chest pain.  No cardiovascular disorder was 
diagnosed.  Chest x-ray dated August 1996 was described as 
unremarkable.  In March 2001, the appellant denied chest pain.  
Cardiovascular examination showed no abnormal pathology.  In 
January 2002, the appellant reported pain in upper chest for 4 
days, described as under the left nipple and not radiating.  The 
appellant was advised to take Tylenol and report to the clinic if 
no improvement in 24 hours.  In April 2002, the appellant denied 
history of heart disease.  The appellant reported left chest pain 
of 1.5 months duration in October 2002.  ECG and chest x-ray were 
normal.  Clinical evaluation showed no abnormality.  
Costochondritis was diagnosed.  A health history questionnaire 
dated December 2002 reflects history of chest pain since the 
appellant's last examination.  In March 2004, the appellant 
complained of sharp constant chest pain.  It was noted that there 
was no past medical history of coronary artery disease.  
Objectively, chest wall was tender on the left.  The assessment 
was atypical chest pain.  An October 2004 ECG was normal; it was 
noted that there was no chest pain or shortness of breath.

Service treatment records are silent for a liver disorder.  These 
records include some elevated laboratory findings.  A complete 
liver work-up was performed with no evidence of a chronic liver 
disorder found.  An x-ray dated March 2004 showed fatty 
infiltration.  An April 2004 radiologic examination report shows 
that a liver tagged RBC scan was performed; the impression was 
"no evidence for hepatic hemangioma."

Service treatment records are silent for findings of left leg 
shortening.  These records reflect a history right big toe 
fracture on enlistment examination dated March 1983.  The 
appellant denied foot trouble and clinical evaluation was normal.  
In April 1987, the appellant was seen for blisters.  In April 
1996, the appellant complained of plantar tenderness, assessed as 
plantar fasciitis.  In July 1998, the appellant had right foot 
complaints.  By history, he dropped a 70 pound television on his 
right foot.  It was noted that he was wearing boots at the time 
of the accident.  Clinical findings reflect swelling and 
tenderness of the 3 to 5 metatarsals.  X-ray was negative.  The 
assessment was right foot contusion.

Service treatment records include retirement physical dated May 
2005.  There were no complaints.  No abnormalities of the body 
systems were noted.

A private hospital record dated June 2005 reflects that the 
appellant underwent cardiac catheterization due to an abnormal 
stress test.  Testing was normal.  ECG was normal.

Report of VA examination dated March 2007 reflects, by history, 
left sided chest pain stemming from shoulder injury.  Also, by 
history, the appellant had elevated liver function tests when he 
was on several medications.  It was noted that an ultrasound 
showed an area of suspicion for hemangioma, but that a tagged RBC 
scan showed no evidence for same.  Lastly, by history, the 
appellant had bilateral exostosis of the 1st metatarsal since 
1988.  The examiner noted that the exostoses match those on his 
hands, which indicated a genetic origin for both.  He treats with 
orthotics.  The examiner noted that there was no evidence of flat 
foot.  Lab tests were within normal limits.  Chest x-ray was 
normal.  An EKG showed normal sinus rhythm with occasional 
premature atrial complexes, otherwise normal.  The examiner found 
no specific liver disease and no evidence to support the presence 
of ventricular hypertrophy or leg shortening.  The diagnoses 
included chest pain of uncertain etiology and bilateral 1st 
metatarsal bony exostoses.

Having reviewed the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection for 
chest pain and concentric ventricular hypertrophy, liver 
disorder, left leg shortening, and bilateral foot disorder.

With regard to the claim for chest pain and concentric 
ventricular hypertrophy, the evidence shows no findings for heart 
disease or ventricular hypertrophy in service or within the 
initial post separation year.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that section 1110 of the statute requires the existence 
of a present disability for VA compensation purposes); see also, 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007

The Board has considered that the appellant is competent to 
report chest pain.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, 
the Board notes that the appellant has not identified or produced 
any acceptable evidence, medical or otherwise, that would tend to 
show current disease or injury to account for his current 
complaints.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability due to disease or injury, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Likewise, the Federal Circuit has noted that in order for a 
veteran to qualify for entitlement to compensation under those 
statutes, the veteran must prove existence of a disability, and 
one that has resulted from a disease or injury that occurred in 
the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 
1356 (2001).

To the extent that the appellant reports that he has concentric 
ventricular hypertrophy, the Board finds that he is not competent 
to diagnose this condition as such a diagnosis requires medical 
expertise, which the appellant does not possess.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board finds 
that normal cardiac findings shown in service more probative as 
to the existence of pathology and disability.  We again note that 
the appellant is competent to report claimed symptoms; however, 
in this case, the negative and silent medical record is more 
probative as to the existence of underlying pathology.  
Therefore, the claim for chest pain and concentric ventricular 
hypertrophy is denied.

Similarly, the record shows no evidence of a chronic liver 
disorder and left leg shortening.  While service treatment 
records show that the appellant was evaluated for liver disorder, 
no liver disorder was found and hemangioma was ruled out.  
Therefore, these claims must be denied as a current disability is 
not shown.

Lastly, with respect to the claim for bilateral foot disorder, 
the record shows that the appellant currently has exostoses of 
the feet at the 1st metatarsal.  While the appellant reports that 
he had this disorder since 1987 in service, service treatment 
records are silent for metatarsal exostoses.  The appellant is 
competent to report having metatarsal exostoses in and since 
service.  Layno, supra.  However, the Board finds he is not 
credible in this regard.  The Board finds that his report of 
having metatarsal exostoses in service is inconsistent with the 
objective foot findings shown in service.  The Board assigns 
greater probative value to the service treatment records, which 
are negative for metatarsal exostoses.  The appellant had his 
feet examined on several occasions in service related to injury 
and plantar tenderness, but the diagnoses did not include 
exostosis of either foot.  On balance, the weight of the evidence 
is against service connection for metatarsal exostoses of the 1st 
metatarsal, bilaterally.

Apart from exostoses of the 1st metatarsal of the feet, no other 
foot disorder is currently shown.

Accordingly, the claims are denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent for rectal prolapse 
is denied.

A separate 20 percent initial evaluation for hemorrhoids is 
granted.

Service connection for chest pain and concentric ventricular 
hypertrophy is denied.

Service connection for liver disorder is denied.

Service connection for left leg shortening is denied.

Service connection for bilateral foot disorder is denied.



REMAND

Hand Numbness, Right and Left

The appellant is service connected for status post carpal boss 
excision, bilateral.  Report of VA examination dated March 2007 
reflects that the appellant has developed carpal tunnel syndrome 
since the surgery.  The appellant seeks service connection for 
bilateral hand numbness.  VA examination is necessary to 
ascertain whether the appellant has bilateral hand numbness, to 
include carpal tunnel syndrome, related to directly service or 
secondary to service-connected status post carpal boss excision.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold 
is low when considering whether there is an indication that a 
disability or persistent or recurring symptoms of a disability 
may be associated with the Veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the Veteran has 
persistent or recurrent symptoms of disease and (2) indicates 
that those symptoms may be associated with his active military 
service).

During remand status, the appellant should be afforded notice of 
the requirements for establishing service connection on a 
secondary basis.

Migraine Headaches and Hypertension

The record shows that the appellant timely perfected an appeal to 
the issues of migraine headaches and hypertension in December 
2007, following issuance of a Statement of the Case in November 
2007.  The VA Form 9 dated December 2007 reflects that the box 
was checked indicating a desire to appeal all the issues listed 
on the Statement of the Case.  The record further shows that the 
RO incorrectly believed that these issues had not been appealed 
and, as such, did not issue a Supplemental Statement of the Case 
following the receipt of additional pertinent evidence subsequent 
to the November 2007 Statement of the Case.

Therefore, as no waiver of consideration of the evidence has been 
received from the appellant and the claims have not been 
withdrawn, the migraine headache and hypertension claims must be 
returned to the RO for consideration of the additional evidence 
and, if appropriate, issuance of a Supplemental Statement of the 
Case.  See 38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a 
VA examination to ascertain the nature and 
etiology of his report of bilateral hand 
numbness.  The examiner should provide an 
opinion as to whether it is likely, as likely 
as not, or not likely that any currently 
found numbness disorder of the right or left 
hand is related to service, or is secondary 
to service-connected status post carpal boss 
excision, bilateral.  The claims folder must 
be available to the examiner.  The examiner 
must provide a complete rationale for his/her 
opinion.

2.  The appellant should be provided a VCAA 
letter with notice of the requirements for 
establishing service connection on a 
secondary basis.

3.  The RO should consider the additional 
evidence received subsequent to the November 
2007 Statement of the Case.  If necessary, 
the RO should prepare a Supplemental 
Statement of the Case on the claims for 
service connection for migraine headache and 
hypertension.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


